TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00605-CV


                                         J. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                     FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
                      NO. 19-1123, GLENN H. DEVLIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J. M. filed his notice of appeal on November 16, 2021. The appellate

record was complete on December 29, 2021, making appellant’s brief due on January 18, 2022.

On January 18, 2022, counsel for appellant has filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than February 7, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.

               It is ordered on January 25, 2022.
Before Justices Goodwin, Baker, and Triana




                                             2